DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 3-9, 11, 13-22, 24 are currently pending in the application. Claims 1, 3-5, 8, 20-22 and 24 are withdrawn as directed to non-elected group and species. Therefore claims 6, 7, 9, 13-19 are examined below.
Response to Arguments 35 USC § 103
	In arguments with respect to the rejections of claims 6 and 7 over the reference of Young et al applicant asserts that the disclosure of Young does not directly teach or suggest a chimeric antigen receptor that utilizes a CD123 antigen binding domain, and an IL-7 transmembrane and intracellular signalling domain. Applicant describes that as Young concerns incorporation of generic CAR into a particular genomic location and thus presents a number of lists of chimeric antigen components a skilled artisan would have no reason to arrive at the claimed chimeric antigen receptor when considering the disclosure of Young. Applicant describes that an artisan of ordinary skill would therefore not know that CD123 is an applicable target for a CAR and therefore would not be motivated to target this particular antigen and additionally would not choose to combine this with the transmembrane and intracellular signalling domains of IL-7. In reply it is found that the disclosure of Young does in fact describe in relevant detail that CD123 is an antigen of interest for targeting of chimeric antigen receptors. Applicant is directed to the disclosure (p158, 30-31 and p159, 1-14) in which the 
	In regards to rejections of claims 9, 11, 13-19 under 35 U.S.C 103 as unpatentable over Young, June and Noordhuis applicant argues that June utilizes a different chimeric antigen receptor design compared to that of the instant application and therefore is not relevant for combination with the disclosure of Young. In reply it is found that the disclosure of June is relied upon for the disclosure of the use of bispecific T cell engager molecules with chimeric antigen receptor molecules in a T cell. Young discloses the CD123 directed CAR of the instant claims and June describes utilizing a CAR in conjunction with a bispecific T cell engager, disclosed by June as a bispecific antibody which binds to a T cell antigen and a tumor antigen. The exemplary bispecific T cell engager of June is blinatumomab which dually targets CD19 and CD3. Thus T cells, both CAR-modified and conventional “bystander” non-modified resident T particular bispecific T cell engager relied upon in the instant claims which targets an antigen (CLEC12A, CLL-1) found on 90% of blasts of AML patients, as well as CD3. The AML cells of Noordhuis are in fact therefore tumors as defined by June as described above. 
	Applicant additionally cites in appendix 1 the general disclosure of Sadelain et al. which describes the general CAR design background as of 2013. Notably the disclosure of Young is derived from 2017 and therefore represents updated information compared to that of Sadelain in a fast moving field such as chimeric antigen receptor design. The fact that the IL7Ra signalling domain utilizes a different signal transduction pathway compared to that of predecessor CAR-T constructs as described in the cited reference of Sadelain does not detract from the disclosure of Young which teaches the CAR construct as claimed, the signaling mechanism considered an inherent feature of the described CAR.
	Applicant additionally argues that the disclosure of Noordhuis teaches away from the expression of bispecific T cell engagers in T cells because the administered antibody dose can be tailored to achieve the proper dose response. In reply it is the disclosure of June which teaches 
In summary the combination of references provide a T cell comprising the CAR of the invention, a T cell comprising a CAR and a bispecific T cell engager, and the particular bispecific T cell engager of the invention which targets the tumor antigen CLL-1 and CD3. 
Response to Arguments 35 USC § 112 Written Description and Double Patenting
	Applicant’s reply to the office action of 07-20-2021 received 10-12-2021 does not contain traversal or acknowledgment of the pending rejections of claims 6, 7, 9, 13-19 under 35 USC 112 and Double patenting. As such the rejections are considered reiterated above. “Where an amendment substantially responds to the rejections, objections, or requirements in a non-final Office action (and is a bona fide attempt to advance the application to final action) but contains a minor deficiency (e.g., fails to treat every rejection, objection, or requirement), the examiner may simply act on the amendment and issue a new (non-final or final) Office action (see MPEP 714.03).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al (WO2017049166A1). Claim 6 and 7 describes a T cell which expresses a polypeptide CAR which has an antigen recognition domain which is directed to the CD123 (IL-3 receptor alpha chain) molecule and a transmembrane and intracellular signalling domain derived from the IL7 receptor α chain (CD127) molecule. The disclosure of Young describes that a cell may comprise a polynucleotide encoding a chimeric antigen receptor that may target the CD123 molecule as it is a tumor antigen that is expressed by acute myelogenous leukemia cells (AML). It is described that the engineered cell may be a T cell for example. With respect to the transmembrane and intracellular signal transducing portion of the CAR molecule, Young et al describes that an appropriate transmembrane domain of a CAR molecule may be derived from the IL7 receptor alpha chain  (p212 20-30)(p186 3-19). It is additionally disclosed that a potential intracellular signalling domain for a chimeric antigen receptor is derived from the IL7 receptor alpha chain (p333 24-34).  It would therefore be obvious considering the disclosure of Young to create a cell which expresses a chimeric antigen receptor which targets the cancer antigen CD123, with .  
Claims 9, 11, 13, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Young as applied to claim 6 above, and further in view of June et al (US9765156B2) and Noordhuis (Blood (2010) 116 (21) : 2890). Claims 9, 11, and 13, 14, 15 further describe that the lymphocyte  which expresses the claimed chimeric antigen receptor additionally express a molecule which is directed to the CLL-1 (CLEC12A, CD371) antigen as well as a component of the TCR complex on the cell surface. The disclosure of Young does not particularly describe that a cell expressing the disclosed CAR may additionally express what is in one embodiment named a bispecific T cell engager (BiTe). The disclosure of June et al describes that immune cells which are engineered to express a CAR may additionally express a bispecific T cell engager such as blinatumomab, a molecule comprised of two scFv molecules which are linked together by a linker with the first tumor specific scFv directed to the CD19 molecule which is a potential tumor antigen and a second scFv antigen binding domain directed to a CD3 antigen which is an essential component of the TCR complex (col 105 claim 1). This molecule is a particular embodiment (class) of a bispecific antibody-like molecules designated a BiTe and is trademarked by Amgen. As described by June, the BiTe molecules are capable of inducing directed lysis of target tumor cells and as such are of therapeutic interest, but systemic delivery of the molecules may cause toxicity (June 1 35-50). The advantage of the introduction of a secreted bispecific antibody and a CAR simultaneously is described as both enhancing the anti-tumor activity of CAR engineered T cells as well as recruiting non-tumor reactive T cells to the local microenvironment and redirecting them to the tumor cells (June 19 5-20). The bispecific . 
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Young, June et al (US9765156B2) and Noordhuis (Blood (2010) 116 (21) : 2890). The claims 16-19 describe an engineered lymphocyte (T cell as the elected species) which comprises polynucleotides (nucleic acid) encoding the bispecific engager molecules and CAR molecules as described. As the particular components of the invention are described above as made obvious by the combination of Young, June and Noordhuis the rejection will not be reiterated but rather added to with respect to the polynucleotide components as claimed. The disclosure of both Young and June describes that T cells of the invention may be particularly produced through the conventional means of introducing a polynucleotide which encodes the desired amino acid . 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6-7, 9, 11, 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With respect to claims 6, 9 and 16 there are three descriptions of the invention which do not meet the written description requirement. In each claim applicant claims a CAR and a bispecific engager.  The CAR comprises an “anti-CD123 antigen recognition domain” and the bispecific engager comprises an antigen recognition domain which binds CLL-1 and an activation domain that interacts with a portion of the T cell receptor (TCR) thereby inducing an immunomodulatory signal.  
With respect to the claimed antigen recognition domains specific for the CD123 and CLL-1 molecules the applicant has disclosed singular antibody derived scFv based components which recognize the molecules described. Similarly applicant has disclosed a singular scFv based component which recognizes the CD3 molecule as the “activation domain” that interacts with 
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 6, 7, 9, 11, 13-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28, 30 of copending Application No. 16335637 (reference application) over Young et al (WO2017049166A1). Although the claims at issue are not identical, they are not patentably distinct from each other.  Claims 28 and 30 of the reference application describe an engineered lymphocyte which comprises a BiTe which binds to CLL-1 and CD3 and additionally comprises a chimeric antigen receptor which binds to the CD123 antigen. These claims are therefore essentially describing the same invention as is instantly claimed although not describing the IL7Ra as a transmembrane and intracellular signalling component. As described above the reference of Young et al discloses the potential use of the IL7RA transmembrane and intracellular signalling domains in the context of a chimeric antigen receptor. It would therefore be obvious considering the claims of the reference application and the disclosure of Young et al to include the IL7Ra transmembrane and signalling domains as a component of the CAR targeting CD123 as is disclosed in the reference application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644